Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Because of the Applicant’s amendment, the objections to the Specification of Paragraph 33, and the drawings, in the Office action filed February 10, 2021, are hereby withdrawn.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Attorney Dustin Howell on March 1, 2021.  The application has been amended as follows: Paragraph 80 Line 3, “…illustrated locking mechanism 220 …” has been amended to read “…illustrated locking mechanism 2200 …”

Allowable Subject Matter
Claims 1, 3-11, and 21-30 are allowable as amended by the Applicant.


Response to Arguments
Applicant’s arguments, see Remarks, Rejections under 35 USC §102 and §103, filed February 26, 2021, with respect to the §102(a)(1) rejection of Claim 1 anticipating Forbes (5,261,554), have been fully considered and are persuasive.  The §102(a)(1) rejection of Claim 1 has been withdrawn. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: see PTO-892 Notice of References Cited.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT J HICKS whose telephone number is (571)270-1893.  The examiner can normally be reached on Mon - Fri 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Pickett can be reached on 571-272-4560.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  





/ROBERT J HICKS/Primary Examiner, Art Unit 3736